Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (WO 2019059692, English equivalent US 2020/0201089, ‘089 hereafter is cited in this office action).
Regarding claims 1-15, ‘089 discloses a polarizing plate comprising a polarizer; a protective layer directly formed on one surface of the polarizer; and an adhesive layer and a protective film consecutively provided on a surface of the polarizer on which the .
Claims 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heo (KR 20180050120, ‘120 hereafter).
Regarding claim 12-15, ‘120 discloses an adhesive composition for polarizing plate comprising a first epoxy compound (A) comprising 22 parts of one or more .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 2011/0043733, ‘733 hereafter) in view of Heo (KR 20180050120, ‘120 hereafter).
Regarding claims 1-11, ‘733 discloses a polarizing plate (Fig 1, [0010]-[0016], [0034]) comprising a polarizer (Fig 1, layer P); a protective layer with thickness preferably 0.1 to 7.5 microns directly formed on one surface of the polarizer (Fig1, layer H, [0077]- [0110])); an adhesive layer and a protective film consecutively provided on a surface of the polarizer on which the protective layer is not formed (Fig 1, layers G and E, [0042]-[0071]), and gluing layer formed on protective layer (Fig 1, layer B) to bond to optical display unit to form an image display device ([0028]).  ‘733 discloses that the adhesive layer be can be formed from a curable type and epoxy-based adhesive with thickness in a preferred range of 0.3 to 8 microns ([0059], [0071]) but does not specifically disclose the adhesive layer formed from a composition as presently claimed. However, ‘120 discloses an adhesive composition for polarizing plate comprising a first 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782